Exhibit 10.33.2

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (the “Amendment”), dated March 20, 2014 for
references purposes only, is made and entered into by and between Nassau Land
Company, L.P., a California limited partnership (the “Landlord”), and
Resonant, Inc., a Delaware corporation (the “Tenant”), with reference to the
following facts:

 

RECITALS:

 

A.                                    Landlord is the owner of the real property
and improvements consisting of approximately 26,639 square feet of leasable
space located in the Castilian Technical Center situated at 110 Castilian Drive,
Goleta, California (the “Building”).

 

B.                                    Landlord and Tenant entered into a
Multi-Tenant Industrial Lease dated August 9, 2013 (the “Original Lease”),
whereby Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 3,608 square feet of leasable space located within the Project and
commonly known as 110 Castilian Drive, Suite 100, Goleta, California (the
“Original Premises”).

 

C.                                    Landlord and Tenant wish to amend the
leased Premises to include the space adjacent to the Original Premises commonly
known as Suite 103 located in the Building consisting of approximately 1,916
leasable square feet (the “Expansion Premises”), and to address other matters,
including, without limitation, changes to the amount of Rent.

 

E.                                     The current Term of the Lease shall
expire June 30, 2017.

 

F.                                      The parties have agreed to execute this
Amendment in order to memorialize their understandings regarding certain
amendments to the Lease.

 

G.                                    All capitalized terms that appear in this
Amendment and are not defined herein shall have the meaning ascribed thereto in
the Lease.

 

AGREEMENTS:

 

NOW THEREFORE, the parties hereto, intended to be legally bound, do hereby agree
and further amend the Lease as follows:

 

1.                                      AMENDMENTS TO LEASE.  Notwithstanding
any other provisions of the Lease to the contrary, effective as of the date set
forth above, the Lease is hereby amended as follows:

 

1.1                               Delivery Date.  Landlord shall deliver the
Expansion Premises to Tenant, vacant and ready for any Tenant improvement work,
on July 1, 2014 (the “Delivery Date”).

 

1.2                               Premises.  Effective as of the Delivery Date,
the Expansion Premises shall be part of the Premises under this Lease, so that
the term “Premises” in this Lease shall refer to the Current Premises plus the
Expansion Premises, as outlined in the Site Plan attached as Exhibit A to this
Amendment, and the leased Premises shall consist of a total of 5,524 leasable
square feet.

 

1.3                               Lease Term.  The Term of the Lease shall be
extended to three (3) years and one (1) month from July 1, 2014 (the “Extended
Period”).  The last day of the Extended Period shall be July 31, 2017.

 

1.4                               Rent.

 

(a)                                 Minimum Monthly Rent.  Effective August 1,
2014, the Minimum Monthly Rent shall be the sum of $1.50 square foot per month
payable in equal monthly installments of $8,286.00 (NNN).

 

1

--------------------------------------------------------------------------------


 

(b)                                 Adjustments to Minimum Monthly Rent.  To be
made at one (1)-year intervals in accordance with the provisions of the Original
Lease.    The Adjustment Dates shall be March 1, 2015 and on the first (1st) day
of March every year thereafter.

 

1.5                               Operating Expenses.  Effective August 1, 2014,
Tenant’s proportionate share of the Building Operating Expenses shall be twenty
and seventy-four hundredths percent (20.74%) and Tenant’s proportionate share of
the Project Operating Expenses shall be eight and sixty-two hundredths percent
(8.62%).

 

1.6                               Security Deposit.  Effective on the Delivery
Date, Tenant’s Security Deposit shall be increased by $2,874.00 to $10,487.00.

 

1.7                               Preparation of the Expansion Premises.  The
Expansion Premises shall be leased to Tenant in its “as-is” condition, except
that Landlord shall, at its sole cost and expense prior to the Delivery Date:
(i) paint and install new light fixtures in the first (1st) floor restrooms
using Landlords standard choice of materials;  and (ii) provide Tenant with an
additional one-time tenant improvement allowance (the “Additional Allowance”),
under the same terms and conditions set forth in Exhibit B to the Original
Lease, in an amount not to exceed $20 per square foot of the Expansion Premises
($38,320.00) to be used for interior improvements. Tenant Improvements shall be
consistent and similar to the scope of the existing improvements in the Current
Premises.  If Tenant does not utilize the Additional Allowance by June 30, 2015,
the Additional Allowance shall become null and void and Tenant shall forever
lose its right to utilize said allowance.

 

1.8                               Parking.  Effective on the Delivery Date,
Tenant shall have the right to the non-exclusive use of the common area parking
lot of six (6) additional spaces at no charge to Tenant during the Extended
Period and any Option Term.

 

2.                                      MISCELLANEOUS.

 

2.1                               In the event of any conflict between the terms
of this Amendment and the terms of the Lease, the terms of this Amendment shall
control.

 

2.2                               This Amendment is the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.

 

2.3                               Landlord and Tenant represent and warrant that
all signatories hereto signing in a representative capacity have been duly
authorized by and on behalf of their respective principals to execute this
Amendment.

 

AGREED THIS 18th day of April 2014.

 

LANDLORD:

 

TENANT:

 

 

 

NASSAU LAND COMPANY, L.P.

 

RESONANT INC.,

a California limited partnership

 

a Delaware corporation

 

 

 

By: Michael Towbes Construction &

 

 

Development, Inc., a California corporation

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ Dan Christopher

 

 

 

 

 

Its:

Vice President

 

Its:

VP & General Counsel

 

2

--------------------------------------------------------------------------------